IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

HOMESITE INSURANCE COMPANY,
Plaintiff,
VS. Case No. 1:20-CV-00498 KG/JHR
MICHAEL BACA, NAVARRE BACA,
and SARA CRECCA, as Guardian ad Litem for
I.G.B. and D.G.B., minor children,
Defendants.
DEFAULT JUDGMENT
THIS MATTER is before the Court on Plaintiff, Homesite Insurance Company, Motion
for Default Judgment against Defendants Michael Baca and Navarre Baca. (Doc. 19). The
Court, finding that entry of default was entered by the Clerk on April 1, 2021, (Doc. 15), and
finding that no response to the Motion for Default has been filed of record, the Court finds
Plaintiff, Homesite Insurance Company, Motion for Default Judgment well taken, and is granted.
Wherefore,
IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff's Motion for Default
Judgment is granted.
IT IS FURTHER ORDERED that Defendant Michael Baca and Navarre Baca are not
entitled to a defense or coverage under the Homesite Insurance Company homeowner’s policy
issued to Michael Baca and Navarre Baca related to Second Judicial District Court Cases D-202-

CV-2020-02730 and D-202-CV-2020-02957 or any claims brought in those two lawsuits against

Michael Baca and Navarre Baca.
IT IS FURTHER ORDERED that this case is now terminated.

 
